Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered July 8, 1993, convicting him of attempted criminal possession of a controlled substance in the fifth degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not support the defendant’s contention that defense counsel was unaware of the charges against the defendant just prior to the defendant entering his plea of guilty and thus he was not deprived of effective assistance of counsel (see generally, People v Droz, 39 NY2d 457).
The defendant has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.